Citation Nr: 0403757	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-08 469	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to dependency and indemnity compensation.  




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  The veteran died in February 1991.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The appellant was originally scheduled for a Board 
videoconference hearing on April 7, 2003.  The appellant was 
informed of the hearing date by way of a letter dated March 
11, 2003.  Associated with the claims file is a Report of 
Contact, dated March 24, 2003, that shows that the appellant 
wanted to have the hearing rescheduled.

A copy of the Report of Contact was submitted to the Board as 
a motion for a request for a new hearing in April 2003.  The 
Board granted the motion for a new hearing that same month.

Evidence of record shows that the appellant was scheduled for 
a videoconference hearing on July 1, 2003, but failed to 
report.  However, there is no evidence of record to show that 
the appellant was ever notified of the hearing date.  
Moreover, the appellant submitted a statement to the RO in 
June 2003 wherein she indicated that she declined to have a 
video hearing and desired to be scheduled for a Travel Board 
hearing.  The Board hereby grants the appellant's request.

In light of the foregoing the case must be REMANDED to the RO 
to afford the appellant the opportunity to be scheduled for a 
hearing before a member of the Board sitting at the RO.

The appellant should be scheduled for a 
hearing before a member of the Board 
sitting at the RO and she should be 
notified of the hearing date.  

After the appellant has been given the opportunity to appear 
at the scheduled hearing, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

